Citation Nr: 0508152	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  98-14 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Charles O. Barto, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active military service from November 1966 to 
July 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from September 1997 and May 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which denied service connection for 
PTSD.

The Board remanded the case to the RO in March 2001 for 
further development and consideration.  The veteran had a 
hearing at the RO in July 2004 before a local decision review 
officer.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The veteran served in Vietnam from September 1968 to 
September 1969; there is no objective evidence that he 
participated in combat while stationed there.

3.  There is no independent verification of a stressor in 
service, including related to the veteran's tour in Vietnam, 
to support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the RO initially denied the claim in 
September 1997.  Prior to that denial, the RO sent the 
veteran a letter requesting specific information to verify 
any stressor he believed caused PTSD.  After the September 
1997 denial, the RO again requested more specific information 
regarding his putative stressors.  And in December 2003, the 
RO sent him an additional letter regarding the evidence that 
needed to be submitted for him to prevail on his claim for 
PTSD, what evidence he should submit, and what evidence the 
RO would obtain for him.  The RO subsequently readjudicated 
the claim on the merits.  The RO also sent him the regulation 
pertaining to the VCAA in its May 2004 and November 2004 
supplemental statements of the case (SSOC's).  

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (here, because the VCAA did not exist when 
the RO initially considered the claim), VA must ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  Id. at 120.  The 
Board again notes that the initial rating decision was 
promulgated before the implementation of the VCAA.  
Therefore, the rating decision could not have possibly 
satisfied its requirements.  But after enactment of the VCAA, 
the RO readjudicated the claim on the merits.  Consequently, 
since the veteran already has received the requisite VCAA 
notice in December 2003, any defect with respect to the 
timing of it was mere harmless error.  That is to say, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had with regards to his PTSD 
claim - including specific information concerning his 
alleged stressors.  And he submitted, or the RO obtained, his 
service medical and personnel records, VA medical records, 
Social Security Administration (SSA) records, and 
military unit histories from several government departments.  
He provided evidence regarding the stressor he purportedly 
experienced in Vietnam, and the RO provided him several VA 
examinations to obtain opinions concerning whether his case 
has merit.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  


In addition, in a recent February 2005 written statement, the 
veteran indicated that he had no further evidence to submit 
and waived the 60-day response period prior to returning his 
case to the Board.  Thus, there is no evidence missing from 
the record that must be part of it for him to prevail on the 
claim, so the timing of the VCAA notice was harmless.  
VAOPGCPREC 7-2004.  And for the reasons indicated, 
the content of the VCAA notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice is not required. 

II.  Governing Laws, Regulations and Legal Analysis

The veteran's service medical records are negative for any 
findings, complaints or treatment of a psychiatric disorder 
- including a stress-related mental illness.   His service 
personnel records indicate he served in Vietnam from 
September 1968 to September 1969 and participated in the 
Vietnam Counteroffensive Phase IV.  His military occupational 
specialty (MOS) while stationed in Vietnam was a 
stock control and account specialist, and he was assigned to 
the 15th Supply and Services (S&S) Battalion of the 1st Air 
Calvary Division.  His military commendations include the 
National Defense Service Medal (NDSM), the Army Commendation 
Medal (ARCOM), the Vietnam Service Medal (VNSM), the Vietnam 
Campaign Medal (VNCM), and one overseas bar.  His military 
personnel records indicate that he received expert rifle 
training, but lack indication that he actually participated 
in combat or suffered any wounds.  He also had six periods of 
being absent without leave (AWOL) - totaling 249 days, was 
confined by military authorities for a total of 63 days, and 
was discharged under conditions other than honorable.  His 
discharge later was upgraded to under honorable conditions by 
the Department of Defense Discharge Review Program (Special) 
in April 1978.  In a VA administrative decision, dated in May 
1997, the RO found that his periods of AWOL did not 
constitute a bar to VA benefits.  

In July 1997, the veteran requested service connection for 
PTSD due to reportedly experiencing traumatic events while 
serving in Vietnam.  In response to a PTSD development letter 
from the RO, he stated that he was assigned to the 1st 
Cavalry Division while stationed in Vietnam, and acknowledged 
that he received no awards evidencing participation in 
combat.  He also stated that he had PTSD since serving in 
Vietnam, that he had not been treated for this condition, and 
that it was getting worse.  He related his PTSD to placing 
dead serviceman into body bags, stacking the body bags into 
skids, and then fork lifting the skids onto transport planes.  
He stated that reliving this experience caused him to avoid 
people and have flashbacks and nightmares.  

In a VA social work survey dated in August 1997, the social 
worker stated that the veteran's quality of life had been 
impaired by PTSD-like symptoms.  

A VA PTSD examination was conducted in October 1997.  The 
veteran stated that he had no disciplinary actions against 
him while in service.  He stated that he participated in 
combat, and he placed dead serviceman and body parts into 
body bags and fork lifted them onto transport planes.  He 
also related that he underwent numerous mortar attacks, and 
an enemy mortar round struck the jeep he was riding and he 
sustained shrapnel wounds.  He noted that he killed many 
enemy soldiers, including an enemy woman soldier, and 
witnessed the death of numerous fellow servicemen, including 
many friends and many civilians.  The social worker 
recommended that the veteran be evaluated for medication and 
should undergo counseling.  

A VA mental disorders examination was also conducted in 
October 1997.  The veteran noted that his MOS in Vietnam was 
listed as supply clerk in his personnel records, but that he 
never actually performed that job.  He claimed that he served 
as an infantryman, instead, and frequently participated in 
combat.  He noted that he was involved in combat in several 
landing zones, which were overrun by the enemy, and that he 
had to kill a female enemy soldier during one of these 
battles.  He also said he sustained shrapnel wounds.  He 
stated that he had to handle the bodies and body parts of 
dead servicemen while operating a fork lift in Long Binh for 
four or five months.  The diagnosis was PTSD, moderate to 
severe.  

The Social Security Administration (SSA) awarded disability 
benefits effective November 1998.  These documents indicate 
the veteran was diagnosed with PTSD by VA medical personnel.  

Another VA mental disorders examination was conducted in 
April 1999.  The veteran acknowledged that he was not wounded 
in Vietnam, but he again related his claimed experiences 
while there.  The examiner stated that, although there 
veteran's military occupational specialty in Vietnam was 
listed as supply clerk, he functioned as a combat 
infantryman.  The examiner also stated that the veteran had 
PTSD, complicated by longstanding alcohol abuse, in 
remission, from his experiences in Vietnam.  

The veteran underwent outpatient treatment for PTSD and 
generalized anxiety disorder at a VA facility from 1999 to 
2003.  On a VA mental health clinic note dated in January 
2002, he stated that he sustained shrapnel wounds in Vietnam, 
but the shrapnel was removed.  

In a written statement received in November 2001.  The 
veteran provided additional information regarding his 
purported experiences in Vietnam.  He said that, when he 
arrived in Vietnam, he had to drop concussion grenades around 
a ship every hour throughout the night.  He said he never 
received the Purple Heart Medal for sustaining wounds during 
a mortar attack.  

In May 2003, the veteran's attorney provided additional 
information regarding the veteran's Vietnam service.  It was 
noted that his service personnel records listed him as a 
stock control and account specialist with the 15th S&S 
Battalion, 1st Cavalry Division.  The attorney also noted 
that the veteran was listed as a truck mechanic while 
stationed in Germany, yet he never worked in that capacity, 
he worked in a tank crew instead.  It was noted that he 
performed a variety of activities in Vietnam, such as:  
bagging bodies, perimeter guard duty, sand bagging, searching 
for mines, and defending positions.  While there, he was 
involved in constant mortar attacks, once being wounded in 
the left leg, and witnessed many deaths.  The attorney also 
noted that, during the veteran's entire tour of duty in 
Vietnam, he carried an M-16 rifle; he would not have to carry 
a rifle if he actually worked in supply.  It was noted that 
he was stationed in 10 different locations while stationed in 
Vietnam and unit histories from all these locations would be 
needed to substantiate his claim.  

The RO requested that the U.S. Armed Services Center for Unit 
Records Research (USASCURR) provide any information that 
might corroborate the veteran's alleged stressors.  In a 
reply, received in October 2003, the USASCURR stated that the 
command histories submitted by the 15th S&S Battalion from 
1968 and 1969 did not reveal any specific enemy attacks.  
That battalion supported Operation Liberty Canyon (October 
30, to November 19, 1968), and Operation Toan Thong (November 
14, to December 31, 1968).  The following combat decorations 
were awarded to members of that battalion in 1968 and 1969:  
one silver star, six Bronze Star Medals with combat "V," and 
ten Purple Heart Medals.  

The USASCRUR was unable to verify that the veteran was 
involved in body bagging and loading the bodies in transport 
aircraft, as alleged.  The USASCRUR noted that most Vietnam 
veterans performed guard duty, but military records rarely 
verify guard duty assignments.  The veteran stated that he 
was riding in a jeep that was hit with a mortar round, and 
that he and two other servicemen were wounded.  The veteran 
also stated that he could not recall these servicemen's 
names.  The USASCRUR stated that medical treatment records 
could be located in his service files or in his unit's 
morning reports.  

A transcribed copy of a tape purportedly made while the 
veteran was stationed in Vietnam around December 1968 was 
received in December 2003.  The transcript noted that he 
indicated that he had been returning from a local village 
when it was attacked by four enemy rockets, one of which 
landed within 20 feet of him.  He said that he was wounded in 
the neck and leg and that another serviceman was also wounded 
in the leg.  



15th S&S Battalion Unit morning reports were received in 
January 2004.  Unfortunately, these reports were illegible.  
So it was recommended that the National Archives and Records 
Administration (NARA) be contacted for 
additional information.  

In a letter dated in March 2004, the NARA stated that records 
pertaining to the veteran's unit from September to December 
1968 were searched for evidence of mortar attacks, but the 
search was unsuccessful.  A privately run casualty database 
also did not show any deaths in his unit during that period.  

A VA PTSD examination was conducted in April 2004.  The 
examiner stated that he reviewed the veteran's claims file 
and was also notified by the RO that none of the veteran's 
alleged stressors had been verified.  The veteran related his 
claimed experiences in Vietnam, which have been previously 
noted.  The Axis I diagnoses were PTSD, cognitive disorder 
(per neurological consultation of May 2002), and alcohol 
abuse, in remission.  The Axis II diagnosis was none.  The 
Axis III diagnosis was status post angioplasty in 1986, 
hypertension, hyperlipidemia, and erectile dysfunction.  The 
Axis IV psychosocial stressors were "moderate, inability to 
work at various occupation [s] due to physical disabilities, 
and boring facts unverified in service stressors."  The Axis 
V Global Assessment of Functioning (GAF) score was 55.  The 
examiner stated that it is as likely as not the veteran's 
PTSD is related to his bagging dead bodies.  But the examiner 
went on to note that, since no stressor has been verified, 
the veteran's PTSD cannot be related to service.

In July 2004 and February 2005, the veteran submitted records 
pertaining to the 
15th S&S Battalion.  



Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection. 
38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

To establish service connection for a disability, a claimant 
must submit:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that "eligibility for a PTSD service-connection 
award requires" . . . specifically, "(1) [a] current . . . 
medical diagnosis of PTSD . . . ; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor."  Gaines v. West, 11 Vet. App. 353, 357 (1998), 
citing Cohen, supra, and Suozzi v. Brown, 10 Vet. App. 307 
(1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is insufficient to show that a 
veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002). 

The Board initially points out that the service awards given 
to the veteran are not among those listed in VA's 
Adjudication Procedure Manual (Manual) as conclusive evidence 
of participation in combat.  See M21-1, Part VI, Change 112, 
para 11.37(b)(1) (March 10, 2004).  Therefore, lay testimony, 
alone, is insufficient to establish the occurrence of the 
alleged stressor in this case.  Instead, the record must 
contain other objective information that corroborates the 
veteran's testimony or statements.  See 38 U.S.C.A. 
§§ 1154(b), 5107; 38 C.F.R. §§ 3.102, 3.304(d); Hayes, Doran, 
Zarycki, Cohen, supra.  As there is no such evidence in the 
record that he participated in combat or otherwise 
independent verification that he experienced a stressor in 
service, as alleged, to support the diagnoses of PTSD 
that have been made, his claim must be denied.

Even assuming, without deciding, that the transcript and 
audiotape submitted by the veteran is authentic, this 
evidence consists solely of his statements that he was 
subjected to an enemy rocket attack.  The Board notes his 
numerous contentions that, while in Vietnam, he served as an 
infantryman, handled the remains of fellow servicemen, and 
was wounded.  However, a discharge examination in June 1970 
was normal - indeed, no such wounds were mentioned, and he 
was not awarded the Combat Infantryman Badge (CIB), Purple 
Heart Medal, or similar award evidencing his participation in 
combat as an infantryman and being wounded in combat.  So 
there is no persuasive evidence of record, besides his own 
unsubstantiated statements, to support these contentions.  He 
was repeatedly asked to provide more specific information 
(e.g., names, dates and locations) but could not provide such 
information to enable the RO to corroborate his putative 
stressors.  See Pentecost, supra.  Bare in mind that the 
Court has held that asking him to provide this level of 
detail and information does not present an impossible or 
onerous task.  See Wood, 1 Vet. App. at 193.



As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v, West, 13 Vet. App. 376, 
380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  In 
this particular appeal, there is no reason to question the 
veteran's military service records as to their accuracy.  
Sarmienti v. Brown, 7 Vet. App. 80, 82-83 (1994).  In any 
event, if he wants any information contained in his service 
records changed, he must seek redress with the Army Board for 
the Correction of Military Records, not the Board deciding 
this appeal.  "[T]he Secretary of a military department may 
correct any of his department's military records 'to correct 
an error or remove an injustice.'"  Lauginiger v. Brown, 4 
Vet App 214, 216 (1993) (quoting 10 U.S.C.A. § 1552(a)(1)).

For these reasons, the preponderance of the evidence is 
against the claim, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.


ORDER

The claim for service connection for PTSD is denied.  



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


